DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,448,238 to Shimura.
Shimura discloses an electronic key comprising: a mechanical key (7) having a bar portion (7a); a case (3) in which to store the mechanical key in a removable manner in an axial direction of the bar portion (figures 6A and 6B); and a restraint member (9) provided to the case and restraining the mechanical key from falling out of the case, wherein the mechanical key includes a key engagement plane (17) which is a plane perpendicular to the axial direction of the bar portion in a lock state in which the mechanical key is restrained from falling out of the case 
	Shimura also discloses the restraint member is movable in a direction perpendicular to the axial direction of the bar portion of the mechanical key in a state where the mechanical key is stored in the case (directional movement shown in figures 6A and 6B), as in claim 2, and the restraint member is capable of rocking about a rocking shaft (11), and the lock engagement plane changes an angle with respect to the axial direction of the bar portion of the mechanical key with a rocking angle of the restraint member and becomes perpendicular to the axial direction of the bar portion in the lock state (as shown in figures 6A and 6B), as in claim 3, as well as the plurality of engagement planes forming the stepped plane structure include two adjacent engagement planes (the contact and locked planes are adjacent as shown in figures 5A and 5B) which are coupled by a coupling surface (intermediate surfaces bridging the respective stepped planes) inclined with respect to the axial direction of the bar portion, as in claim 4.
	Shimura further discloses one of the key engagement plane and the lock engagement plane forms the stepped plane structure and the other one of the key engagement plane and the lock engagement plane has a single plane engaged with the one of the key engagement plane and 
Shimura additionally discloses the mechanical key includes the key engagement plane at a tip end of the bar portion (figures 5-7), and the lock engagement plane forms the stepped plane structure (the first contact surface and the locked contact surface of the respective key and lock planes; figures 5A and 5B), as in claim 8, as well as the mechanical key (20C) includes the key engagement plane at a tip end of the bar portion (figures 5-7), and the key engagement plane forms the stepped plane structure (the first contact surface and the locked contact surface of the respective key and lock planes; figures 5A and 5B), as in claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to key retaining mechanisms:
U.S. Patent Application Publication Number 2020/0189519 to Hyun; U.S. Patent Application Publication Number 2010/0199729 to Zaitz et al.; U.S. Patent Number 9,963,909 to Watanabe; U.S. Patent Number 8,550,364 to Sugimoto et al.; U.S. Patent Number 8,534,104 to Shimura; U.S. Patent Number 8,479,547 to Kataya et al.; U.S. Patent Number 8,359,891 to Fujimoto; U.S. Patent Number 7,634,932 to Cadiz et al.; U.S. Patent Number 6,474,123 to Kito et al.; U.S. Patent Number 6,460,386 to Watanuki et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        

CJB /cb/
February 18, 2021